    Case 1:21-cv-01044-STA-jay Document 1-2 Filed 03/19/21 Page 1 of 3                    PageID 8
                                                                                  COPY
              IN THE CIRCUIT COURT OF HENRY COUNTY, TENNESSEE
              FOR THE TWENTY-FOURTH JUDICIAL DISTRICT AT PARIS

   RICKY MICHAEL,

         Plaintiff,

   Vs.                                                         DOCKET NO.        +l2.5

   BL UECROSS BLUESHIELD
&' OF TENNESSEE, INC.

         Defendant.


                                           COMPLAINT


         Comes now the Plaintiff, Ricky Michael, by and through his attorney, and would state

  and show to this most Honorable Court as follows:

         1.      Plaintiff is a citizen and resident of Henry County, Tennessee and resides at 123

  Mizgah Street, Springville, Tennessee 38256.

         2.      Defendant is a Tennessee Corporation with its principal office being located at

  Corporate Governance Department, 1 Cameron Hill Circle, Chattanooga, Tennessee 37402-9815.

         3.      That Plaintiff had entered into a contract with the Defendant to provide certain

  health care benefits. Said Plaintiffs Reference Number is 182420018002, Group Number

   132641.

         4.      Defendant, hereinafter being referred to "BlueCross BlueShield of Tennessee".

         5.     That Plaintiff had satisfied his medical insurance premiums by and through

  payroll deduction from his employer, mainly, Beacon Transport, LLC.

         6.      Plaintiffs last employment check referencing the medical insurance premium

  deductions was May 4, 2018.



                                              Exhibit "A"
Case 1:21-cv-01044-STA-jay Document 1-2 Filed 03/19/21 Page 2 of 3                       PageID 9



        7.     The Plaintiff, on or about May I, 2018, suffered complications with his heart and

was ultimately treated at Saint Thomas Hospital in Nashville, Tennessee.

        8.     Plaintiff received treatment including, but not limited to, beginning May 1, 2018

and continuing through May I 7, 2018.

        9.     That Plaintiff has incurred medical expenses in excess of $67, 699. 79.

        I 0.   That the Defendant, BlueCross BlueShield of Tennessee, has willfully failed and

refused to satisfy said medical expenses as per the contract entered into between the parties.

        11.    That Plaintiff has incurred attorney's fees to enforce said contract.

        WHEREFORE, Plaintiff sues the Defendant in the amount of$67,699.79 plus bad faith

penalties for all of which he sues.

       This e Z8 aay or           ~~,2021.

                                                      Respectfully submitted,




                                                      T
                                                      AT
                                                      100
                                                      PO Box 130
                                                      Camden, TN 38320
                                                      (731) 584-0354
                                                      Attorney for Plaintiff

                                          COST BOND

       We hereby acknowledge ourselves as surety in the above matter for cost in an amount not

to exceed $1,000.00.

                                                      RICKY
Case 1:21-cv-01044-STA-jay Document 1-2 Filed 03/19/21 Page 3 of 3                     PageID 10



STATE OF TENNESSEE
COUNTY OF BENTON

       I, RICKY MICHAEL, after first being duly sworn according to law, make

oath that I have read the foregoing Complaint and that my Complaint is true, to the best of my

knowledge, information and belief, and that my Complaint is not made out of levity, or by

collusion with the Defendant, but in sincerity and truth for the causes mentioned therein.

       This the   2- 8   day of   ~                     , 2021.




                                                     RICKYMchAiL


       SWORN TO and SUBSCRIBED before me this the            2,i3   day of   9~              2021.




                                                      {ea.-"
                                                          ?
